  Case 5:21-cv-05051-JLV Document 8 Filed 09/13/21 Page 1 of 4 PageID #: 23




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


WILLIAM DECORY,                                       CIV. 20-05051-JLV

                    Plaintiff,
                                               ORDER GRANTING PLAINTIFF’S
                                               MOTION TO PROCEED IN FORMA
       vs.                                      PAUPERIS AND DISMISSING
                                                       COMPLAINT
CRAIGE A. PFIEFLE,1
Presiding Judge,

                    Defendant.


      On August 18, 2021, plaintiff William Decory filed a pro se civil rights

action under 42 U.S.C. § 1983. (Docket 1). Mr. Decory is currently an inmate

at the Pennington County Jail. Id. at p. 3. He moves to proceed in forma

pauperis and provided a copy of his prisoner trust report. (Dockets 3 & 6).

      The Prison Litigation Reform Act, 28 U.S.C. ' 1915, requires prisoners to

make an initial partial filing fee payment when possible. Determination of the

partial filing fee is calculated according to 28 U.S.C. ' 1915(b)(1), which

requires a payment of 20 percent of the greater of:

      (A)    the average monthly deposits to the prisoner=s account;
             or

      (B)    the average monthly balance in the prisoner=s account
             for the 6-month period immediately preceding the filing
             of the complaint or notice of appeal.


      1The court takes judicial notice that Judge Pfeifle’s first name is “Craig”
not “Craige.”
  Case 5:21-cv-05051-JLV Document 8 Filed 09/13/21 Page 2 of 4 PageID #: 24




In support of his motion, plaintiff provided a copy of his prisoner trust account

report signed by an authorized prison officer. (Docket 6). The report shows an

average monthly deposit for the past six months of $0, an average monthly

balance for the past six months of $0, and a current balance of $0. Id. In light

of this information, the court finds plaintiff is not required to make an initial

partial filing fee.

       Under 28 U.S.C. ' 1915A, the court must review a prisoner complaint

and identify cognizable claims or dismiss the complaint if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. This

screening process “applies to all civil complaints filed by [a] prisoner[],

regardless of payment of [the] filing fee.” Lewis v. Estes, 242 F.3d 375 at *1

(8th Cir. 2000) (unpublished) (citing Carr v. Dvorin, 171 F.3d 115, 116 (2d Cir.

1999)). “[A] complaint, containing as it does both factual allegations and legal

conclusions, is frivolous where it lacks an arguable basis either in law or in

fact. . . . ' 1915(d)=s term ‘frivolous,’ when applied to a complaint, embraces not

only the inarguable legal conclusion, but also the fanciful factual allegation.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       Mr. Decory names Craige A. Pfeifle, the Presiding Circuit Judge of the

Seventh Judicial Circuit of South Dakota, as the defendant. (Docket 1 at p. 1).

Mr. Decory does not specify the capacity in which he sues Judge Pfeifle, nor

does he specify the relief sought. See id. at p. 1-2. Because Mr. Decory has

not specified in what capacity he is suing Judge Pfeifle, the court treats the

claims as only in his official capacity. See Egerdahl v. Hibbing Cmty. Coll., 72

F.3d 615, 619 (8th Cir. 1995); Nix v. Norman, 879 F.2d 429, 431 (8th Cir.

1989). Judge Pfeifle is an employee of the State of South Dakota.

                                          2
  Case 5:21-cv-05051-JLV Document 8 Filed 09/13/21 Page 3 of 4 PageID #: 25




      “A suit against a government officer in his official capacity is functionally

equivalent to a suit against the employing governmental entity.” Veatch v.

Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010). The Supreme

Court has stated, “a suit against a state official in his or her official capacity is

not a suit against the official but rather is a suit against the official's office.”

Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989) (citing Brandon v.

Holt, 469 U.S. 464, 471 (1985)). Thus, it is a suit against the state itself.

While “[§] 1983 provides a federal forum to remedy many deprivations of civil

liberties . . . it does not provide a federal forum for litigants who seek a remedy

against a State for alleged deprivations of civil liberties.” Id. at 66.

      Mr. Decory sues Judge Pfeifle in his official capacity. The Eleventh

Amendment generally acts as a bar to suits against a state for money

damages unless the state has waived its sovereign immunity. Id. When

an official capacity claim is asserted for injunctive relief against a state

officer, the defense of qualified immunity does not apply. See Pearson v.

Callahan, 555 U.S. 223, 242-43 (2009).

      Mr. Decory does not specify the relief he seeks. (Docket 1 at p. 1-2). Mr.

Decory claims he attempted to impeach Judge Pfeifle on June 29, 2021, and

that he appealed a motion to the South Dakota Circuit Court for “economical

crimes” under 28 U.S.C. § 994(j). Id. at p. 1. Mr. Decory claims that he has

not been duly convicted and that he is innocent. Id. at p. 2.

      Any claims for money damages against Judge Pfeifle are claims against

the State of South Dakota. The State of South Dakota has not waived its

sovereign immunity. To the extent Mr. Decory seeks to hold Judge Pfeifle liable

in his official capacity for money damages, the court finds Judge Pfeifle is

                                           3
  Case 5:21-cv-05051-JLV Document 8 Filed 09/13/21 Page 4 of 4 PageID #: 26




protected by sovereign immunity and is entitled to judgment as a matter of law.

As to any claims for injunctive relief, Mr. Decory does not state the injunctive

relief he seeks. Further, he provides no facts supporting his claims and he fails

to state a claim upon which relief can be granted. Mr. Decory’s complaint is

dismissed without prejudice under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and

1915A(b)(1).

      Accordingly, it is

      ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket 3) is granted.

      IT IS FURTHER ORDERED that plaintiff’s complaint is dismissed without

prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1) for failure

to state a claim upon which relief may be granted.

      IT IS FURTHER ORDERED that the institution having custody of

Mr. Decory is directed that whenever the amount in his trust account exceeds

$10, monthly payments that equal 20 percent of the funds credited to the

account the preceding month shall be forwarded to the United States District

Court Clerk=s Office pursuant to 28 U.S.C. ' 1915(b)(2) until the filing fee of

$350 is paid in full.

      Dated September 13, 2021.

                           BY THE COURT:

                           /s/ Jeffrey L. Viken
                           JEFFREY L. VIKEN
                           UNITED STATES DISTRICT JUDGE




                                         4
